Citation Nr: 0923354	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  

3.  Entitlement to service connection for residuals of head 
and face wounds.  

4.  Entitlement to service connection for scars of the arms 
and back.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a left foot 
disability.  

7.  Entitlement to service connection for residuals of a 
groin injury.  

8.  Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD or depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The claims file includes DD 214s reflecting active duty 
service from June 1969 to June 1973, June 1974 to June 1977, 
July 1979 to July 1983, and October 1989 to February 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
hypertension, PTSD, head/face wounds, scars of the arms and 
back, a left knee disability, a left foot disability, a groin 
injury, sleep apnea, to include as secondary to PTSD or 
depression, diabetes mellitus, and depression.  In September 
2004, the Veteran filed a notice of disagreement (NOD).  In a 
May 2005 rating decision, the RO granted service connection 
for diabetes mellitus, representing a full grant of that 
benefit sought.  A statement of the case (SOC) regarding the 
matters remaining on appeal was issued in May 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2005.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  The record was 
left open for 60 days to allow the Veteran to submit 
additional evidence in support of his claims.  The Veteran 
submitted numerous statements and copies of his DD 214s, 
service personnel records, and other documents regarding his 
military service and awards in March 2009.  This evidence was 
not accompanied by a waiver of initial RO consideration of 
the evidence, however, as the claims are being remanded, the 
RO should consider this additional evidence when 
readjudicating the claims.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

As noted above, in the September 2004 rating decision, the RO 
denied service connection for PTSD and depression; however, 
in light of the diagnoses of both PTSD and depression of 
record the Board has recharacterized this issue as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the Veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in 
August 2003, the Veteran submitted medical notes in support 
of a claim for headaches, noting that his headaches may be 
secondary to diabetes.  During the January 2009 hearing, the 
Veteran's representative stated that the Veteran had a 
question regarding migraine headaches, but did not see that 
the issue had been addressed by the RO.  There is no 
indication in the claims file that the claim for service 
connection for headaches, to include migraine headaches, to 
include as due to service-connected diabetes mellitus, has 
yet been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Veteran has consistently asserted that he was a prisoner 
of war (POW) during his period of service in Vietnam.  In 
this regard, he has submitted copies of service personnel 
records which include a record of assignments listing his 
principal duty as missing in action/prisoner of war (MIA/POW) 
from March 21, 1971 to April 29, 1971.  He has also submitted 
a copy of a DD 214 reflecting service from October 1989 to 
February 1992, which lists numerous awards, including the 
Prisoner of War Medal.  

The Board notes that the Veteran's Form DD 214 for the period 
of service from October 1989 to February 1992 reflects the 
receipt of numerous awards, in addition to the Prisoner of 
War medal, including the Silver Star with oak leaf cluster, 
Legion of Merit, and Purple Heart Medal with two oak leaf 
clusters; however, review of service personnel records 
reflects that no combat awards or letters are included in the 
personnel files.  The Veteran has submitted copies of two 
letters from the National Personnel Records Center (NPRC), 
one dated in March 2005, which states that the following 
awards were verified:  Silver Star, Bronze Star Medal with 
four bronze oak leaf clusters, Purple Heart with two silver 
oak leaf clusters, Army Commendation Medal, Good Conduct 
Medal, National Defense Service Medal, Armed Forces 
Expeditionary Medal, Vietnam Service Medal with four Bronze 
Service Stars, Army Service Ribbon, Combat Infantryman Badge 
1st Award, Republic of Vietnam Campaign Ribbon with Device, 
and Expert Badge with Rifle Bar.  However, in a February 2006 
letter to the Veteran, the same archives technician at the 
NPRC reported that the following medals were verified:  Air 
Medal and POW Medal.  A handwritten note on a January 2008 
request from the RO to the NPRC for citation award letters 
for all combat medals states that such request was not needed 
per Inspector General response, as the medals were determined 
to be fraud.  In any event, in an April 2008 response the 
NPRC indicated that there are no combat awards or letters in 
the file, but that a copy of a Bronze Star Medal award was 
being mailed.  

In addition to verification of the Veteran's actual military 
awards, including the POW medal, being unclear, there is some 
confusion regarding his periods of active duty.  In this 
regard, while the claims file includes a DD 214 reflecting 
service from October 1989 to February 1992, a May 2006 
facsimile from the VA Liaison Office of the VA Records 
Management Center to the Director of the Muskogee RO 
indicates that Earnings and Leave Statements (submitted with 
the facsimile), revealed that the Veteran was not on active 
duty from 1989 to 1992.  Review of these statements reflects 
that the Veteran was not paid from November 1989 to March 
1990, and the May 2006 response from the Defense Finance and 
Accounting Service (DFAS) indicates that there were no 
records from April 1990 to December 1992.  

Finally, review of the service personnel records reflects 
inconsistencies, the claim of entitlement to service 
connection for PTSD, as well.  For example, one DA Form 2-1 
lists the Veteran's overseas service as:  Hakata Air Force 
Base, Japan, May 1970 through October 1970; Republic of 
Vietnam, October 1970 through July 1972; Republic of South 
Korea, November 1975 through December 1976; and Federal 
Republic of Germany, November 1982 to July 1983.  This DA 
Form 2-1 lists over 20 Awards, Decorations, and Campaigns, 
including the Silver Star, Combat Infantryman Badge, Purple 
Heart with one oak leaf cluster, and Prisoner of War Medal.  
As noted above, this record of assignments lists the Veteran 
as MIA/POW from March 21 to April 29, 1971.  This record of 
assignments reflects that, during his period of service from 
June 1969 to June 1973, the Veteran's principal duties 
included Morse interception, combat infantryman, and combat 
sniper.  By contrast, another record of assignments for the 
same period of service lists the Veteran's principal duties 
as Morse interception, clerk, repair parts specialist, flight 
operations specialist, clerk typist, supply clerk, and 
military policeman, and makes no mention of the Veteran being 
a combat infantryman, combat sniper, MIA or a POW.  
Additionally, the Board points out that another DA Form 2-1 
gives conflicting dates of oversea service, indicating that 
the Veteran served in Vietnam from October 1970 to May 1972.  

In light of the inconsistencies regarding the Veteran's 
service and his military awards, and the January 2008 note in 
the claims file which indicates that the case has been 
reviewed by the Inspector General, the Board finds that any 
response or report from the Office of Inspector General (OIG) 
should be associated with the claims file to enable the Board 
to make a fully informed decision in this appeal.  
Consequently, the case must be remanded to obtain the 
missing, pertinent, information from OIG.  

In addition, the Board notes that the Veteran's service 
treatment records have not been associated with the claims 
file, despite numerous attempts by the RO to obtain them.  In 
a July 2003 response, the NPRC indicated that the records had 
been charged out to Army Headquarters and had not been 
returned.  A January 2004 response from code 11 (Army Reserve 
Personnel Center (ARPERCEN)) reflects that DPRIS was negative 
for images.  In a February 2004 response, code 11 indicated 
that the Veteran's records were not on file.  A May 2004 
response from the NPRC reiterated that there were no records 
for the Veteran.  Based on the foregoing responses, in 
September 2004, the RO made a Formal Finding of 
Unavailability of the Veteran's service treatment records.  

Despite the September 2004 Formal Finding of Unavailability, 
the Board notes that the March 2005 letter from the NPRC to 
the Veteran indicates that his service treatment records had 
been retired to VA, and suggested that the Veteran contact 
the VA Records Management Center.  Moreover, in 
correspondence received in July 2003, the Veteran reported 
that he was treated at the Medical Station in Fort Sheridan, 
Illinois from 1972 to 1973, the Military Hospital in Fort 
Leavenworth, Kansas, from 1974 to 1975, and the Military 
Dispensary in Yongsan Air Force Base in Seoul, South Korea, 
from 1975 to 1976.  He added that he received treatment as a 
military dependent at Tripler Army Hospital in Honolulu, 
Hawaii, from 1998 to 2001.  As there is no indication that 
the Veteran's medical records have been requested from the VA 
Records Management Center, or the above-described military 
facilities, on remand, the RO should attempt to obtain any 
available records from these facilities.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

Also in January 2006 correspondence to his congressman, the 
Veteran reported that he had received treatment at the VA 
clinic in Tulsa, Oklahoma, since 1992.  He later reported, in 
January 2008 correspondence to his congressman, that he was 
seen at the Tulsa outpatient clinic and Muskogee VA hospital 
from 1994 to 2006.  While records of VA treatment from the 
Muskogee VA Medical Center (VAMC), to include the Tulsa 
Outpatient Clinic (OPC), dated from April 2002 to August 
2006, are of record, the Veteran's statements reflect that 
records of treatment from these facilities, prior to April 
2002, may be available.  Moreover, during the January 2009 
hearing, the Veteran stated that he was currently being 
treated for his conditions at the VA clinic which was part of 
the Louisville VAMC.  While records of VA treatment from the 
Louisville VAMC, dated from April 2006 to February 2008 have 
been associated with the claims file, the Veteran's testimony 
indicates that more recent records of VA treatment are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Muskogee VAMC, to 
include the Tulsa OPC, and the Louisville VAMC, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The Board also finds that further notification action 
regarding the claim for service connection for hypertension, 
as secondary to service-connected diabetes mellitus, is 
warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  [Parenthetically, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in the 
claimant's possession.]

While July 2003 and February 2004 VCAA notice letters advised 
the Veteran of the information and evidence needed to 
substantiate his claim for service connection for 
hypertension, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA, the Veteran has not been 
provided notice regarding the information and evidence 
necessary to substantiate his claim for service-connection 
for hypertension as secondary to service-connected diabetes 
mellitus.  The Board notes that action by the RO is required 
to satisfy the provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  This notice 
should advise the Veteran of the information and evidence 
necessary to substantiate a claim for service connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and for sleep apnea, to include as 
secondary to PTSD or depression, should include consideration 
of current 38 C.F.R. § 3.310 (as revised in October 2006).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Obtain any response or report from 
the OIG regarding the Veteran's military 
service, to include POW status, and 
awards; or otherwise document the OIG 
determination that the Veteran's medals 
were fraud, as indicated in the January 
2008 note in the claims file.  If no such 
documentation is available, so state.  

2.  The RO should undertake appropriate 
action to obtain all outstanding service 
treatment records from the VA Records 
Management Center, Fort Sheridan, Fort 
Leavenworth, and Yongsan Air Force Base.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should undertake appropriate 
action to obtain all outstanding records 
of evaluation and/or treatment of the 
Veteran as a military dependent pertinent 
to any of the claims on appeal from 
Tripler Army Hospital (dated from 1998 to 
2001).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
any of the claims on appeal from the 
Muskogee VAMC, to include the Tulsa OPC 
(from 1992 to April 2002), and from the 
Louisville VAMC (since February 2008).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

5.  The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
letter requesting that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

In its letter, the RO should explain how 
to establish entitlement to service 
connection for hypertension as secondary 
to service-connected diabetes mellitus, 
as well as explain the evidence that will 
be obtained by VA and the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.    

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

6.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include, as 
regards the claims for service connection 
for hypertension and sleep apnea, the 
provisions of current 38 C.F.R. 
§ 3.310(a) (as revised in October 2006)).

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative, if 
any, an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


